ITEMID: 001-57845
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: CHAMBER
DATE: 1993
DOCNAME: CASE OF ISTITUTO DI VIGILANZA v. ITALY
IMPORTANCE: 2
CONCLUSION: Preliminary objection allowed (out of time)
JUDGES: C. Russo;N. Valticos
TEXT: 7. Istituto di Vigilanza is a security firm whose headquarters are in Turin.
On 26 October 1978 Mrs Figus Milone, a former employee, brought proceedings against it in the Turin magistrate’s court (pretore) for unfair dismissal.
8. At the first hearing, on 28 November 1978, the magistrate raised of his own motion the question whether certain legislative provisions were compatible with the constitutional principle of equality between men and women in the field of employment. On 19 December 1978 he stayed the proceedings pending the decision of the Constitutional Court (Article 295 of the Code of Civil Procedure).
The Constitutional Court gave judgment on 16 January 1987; the text of its judgment was filed at the registry on 22 January.
9. The plaintiff resumed the proceedings on 16 February 1987 and they ended on 28 May with a friendly settlement.
